DETAILED ACTION
This action is responsive to the Application filed on 07/18/2019. Claims 1-10 are pending in the case. Claim 1 is the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the Specification does not conform to idiomatic English and United States practice and/or is otherwise replete with syntactical errors.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features related to “a predetermined-truth bank, a predetermined-false bank, and a to-determine bank” (and their corresponding functionalities/“descriptions”) as recited throughout claims 6-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additional Claim Interpretations/Examiner’s Notes
The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“when” [e.g. line 7 of claim 9] = The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, the contingent functionalities associated with the conditional term “when” do not appear to carry considerable patentable weight for the purposes of prior art analysis. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03. In other words, even though the prior art rejection included below does not depend on the following technicality, it is nonetheless respectfully noted that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, functionalities that currently depend on the “when
“The public object rechecking system of claim 1, further comprising a duration period, which starts from the user interface presenting the object, till the object determined to be accepted or denied.” [e.g. claim 10] = Applicant is respectfully advised that this dependent claim is not considerably narrowing the scope of parent claim 1 as currently presented. In other words, claim 10 merely describes the passage of time (a natural phenomenon), yet does not use, react upon, or further narrow the “duration period” limitation in any way. 

Claim Objections
Claims 4, 5, 7, 9, and 10 are objected to because of the following informalities:
Claim 4:
Lines 3-4 recite “according to that the identified users {…},or that at least {…},” which is either missing critical words or contains syntactical errors.
Lines 4-5 recite “at least one expert users” where “at least one expert user” was apparently intended.
Claim 5:
Line 6 recites “a function vale” where “a function value” was apparently intended.
Line 7 recites “users voting the object {…},” which appears to be missing one or more words and/or is otherwise not recited in proper idiomatic English. 
Claim 7:
Line 2 improperly reintroduces the limitation “questions” (multiple precedents for this limitation had already been established in parent claim 6).
Claim 9:
Line 3 improperly reintroduces the limitation “to-determine descriptions” (antecedent basis for this limitation had already been established in line 7 of parent claim 6).
Lines 7-8 recite “when the true or false of the logical descriptions.” Not only is this excerpt not drafted in proper idiomatic English, but also the limitations “the true or false of the logical descriptions” lack(s) proper antecedent basis.
Claim 10:
Line 3 recites “till” where “until” was apparently intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim limitations “a user identification unit” in line 2 of claim 1, “an object collector” in line 4 of claim 1, “a user interface” in line 6 of claim 1, and “a bulletin” in line 10 of claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In other words, the disclosure is devoid of any structure that performs the functions of each invoking limitation in question, the structure described in the specification does not perform the entire function of each invoking limitation, and/or no association between the structure and the respective functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 is also indefinite because its metes and bounds are unclear. For example, claim 9 first establishes the limitations “logical descriptions,” “a 1 However, the claims later further expand on the “logical descriptions” alternative as if it were a permanent requirement/staple of the claim (instead of just one of the three possible/interchangeable alternatives indicated above). Therefore, Applicant’s intentions for the actual metes and bounds of the claim (and the claim itself) are unclear/indefinite. See MPEP § 2173.05(m). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister et al. (International Application Pub. No. WO2015139119, hereinafter “McAllister”).

As to independent claim 1, McAllister shows a public object rechecking system [¶ 11], comprising:
a user identification unit, identifying a plurality of users for entering the system [e.g. a unit (like unit 225) for identifying a plurality of users for entering the system (¶¶ 50, 124, 164-166, & 201)]; 
an object collector, located on a server for collecting at least one object [e.g. an object collector located on a server for collecting at least one object/item/attribute/instance (¶¶ 11, 105, & 111)]; 
a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections [e.g. a discussion block user interface for presenting the object, collecting objections/votes to said object, and determining whether the objections result in the object being accepted or denied (¶¶ 100, 128-129, & 139-145)];
and a bulletin, configured to announce the object determined to be accepted [“{…} a computer-network system for collecting, validating and displaying information of a plurality of data items is disclosed, the system includes: a data storage device for collecting and storing, from a plurality of data sources in real-time, a plurality of data items and a plurality of attributes for each of the plurality of data items, each attribute having one or more instances, each instance having an Attribute Value; a display interface to display on a display device a portion of the plurality of attributes based on a query; and a server implemented by at least one processor, the server receive, from the display interface, one or more votes from one or more users for one or more attributes of the portion of the plurality of attributes; b) determine a rank or score of reliability for each of the one or more attributes based on the one or more votes received, the one or more instances, and the Attribute Values; and c) provide a highest ranked or scored attribute to the display interface for display.” (¶ 11)].

As to dependent claim 2, McAllister further shows:
wherein the identified users log in the public object rechecking system by respective account identification [“{…} users may register a user account to view his or her action metadata, points or ranking as stored in User Data Store 225. {…}” (¶ 166) | for further context into user account identifications, see also ¶¶ 50, 124, 164-165, & 201.].

As to dependent claim 3, McAllister further shows:
wherein the user interface is comprised in an application software, an electronic device, a webpage, a computer, or a multimedia tool [“{…} Crowd Sourcing Platform 290 may be implemented with methods such as, but not limited to, a Mobile Application or Mobile App 280, a website or Web Application 285 or combinations thereof, and so on. Mobile App 280 can be implemented on a wirelessly networked device (not shown). Mobile App 280 can conform to the device's hardware and operating system, and to push and pull content over a wireless network from the various services such as Ranking Service 230, Contribution Service 240, Validation Mobile App 280 can be a software module, a hardware module, or a combination of hardware and software components. For example, it may be written in HTML5 codes, and optionally bundled using Apache™ Cordova to run on iOS™ or Android™ devices. The user interface or Ul can adapt to device screen size and resolution in order to provide superior user experience regardless of device type. Consumers or users may also access a website or Web Application 285 that can enable access to data via a web interface. In addition, API Service 215 may be enabled to provide validated realtime data to consumers or businesses not participating in Crowd Sourcing Platform 290.” (¶ 105)].

As to dependent claim 4, McAllister further shows:
wherein the object is determined to be accepted or denied, according to that the identified users vote to determine the object to be accepted or denied [“{…} Crowd Sourcing Platform 290 enables users to view and vote on the 'most correct' data pertaining to a particular data item 500 which are displayed or returned by the Platform 200. Users may vote for ("upvote") or against ("downvote") attributes 510 or data items 500, and these votes may be processed by Validation Service 250. This voting process allows the 'crowd' to determine which attributes 510 are valid or invalid. An upvote can indicate that a voting user feels that the displayed data is correct or most accurate, while a downvote indicates the user feels this attribute 510 is incorrect or inaccurate. A user may only be permitted to vote the same way on an attribute 510 once. However, an upvote followed Besides upvotes and downvotes, other suitable voting systems or mechanisms may also be used, such as "liked"/"disliked", or "agreed'/'disagreed", and so on.” (¶ 128)], 
or 2 that at least one expert users of the identified users endorses or does not endorse the identified users' voting [e.g. that at least one expert/trusted/preferred user of the identified users endorses or does not endorse the identified users' voting (¶¶ 141, 159, & 275)].

As to dependent claim 5, McAllister further shows:
wherein the object collector determines the object to be presented in the discussion block by including: determining a number of total objects to be presented in the discussion block; the identified users voting; calculating scores obtained by a function vale based on a number of the identified users voting the object and/or 3 a count of the collected object voted by the identified users; and determining the object to be presented in the discussion block according to the scores [“According to the equation above, if the sum of the downvotes, taking into account the individual vote values and weights, overcomes the sum of the upvotes, then a negative Attribute Trust Score 540 may be assigned to the attribute instance 520. Similarly if the sum of the upvotes overcomes the sum of the downvotes, the attribute instance 520 may receive a positive Attribute Trust Score 540.
the data items, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be removed or expired from the Data Item Data Store 220. In this way collected data which has been deemed sufficiently inaccurate by the crowd can be prevented from ever being displayed or ranked again even if their expiry time has not yet elapsed. In embodiments described herein, the threshold score may be a static value, or a dynamic value which depends on the vote history relating to a particular attribute category. In either case, the threshold may be adjusted by the system administrator at any time. In an aspect of embodiments described herein, this threshold can be applied to cases where only a single attribute instance or group of instances has been collected for a particular attribute category pertaining to a data item. Applying a threshold in this case would prevent attribute instances which have the highest Total Vote Score by default from being displayed if they fall below this threshold. In an aspect of embodiments described herein, the data items, attributes or groups of attributes may instead be removed based on a threshold Attribute Trust Score. In another aspect of embodiments described herein, the threshold for display may be defined as simply a total number of downvotes an attribute has received. For example, if the threshold is set at four downvotes, an attribute instance or group of instances has received four or greater downvotes may be removed by the Expiry Service 260 and not displayed to consumers.
In another aspect of embodiments described herein, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be disabled for display, or disabled for ranking or scoring, in the Data Item Data Store 220. However, the expired or disabled attribute instances 520 or groups of instances 520 may be used to perform heuristic analysis or to inform historical data such as historical confident values. Attributes and attribute values (instances of attributes) may be removed from ranking or displaying features, but not from the data store. The system may still use past expired values to inform historical confidence values, and so on.” (¶¶ 143-145)].

As to dependent claim 6, McAllister further shows:
wherein the user interface provides a question bank [“Embodiments described herein can enable the community to manage the dynamic nature of such information by validating, in real-time or substantially in real-time, the reliability of the gathered information. Consequently, users, who may not have access to this information first-hand, are able to access reliable information on the data item they wish to query. If information is unavailable, users can be queried to add this information at an incentive if they are in a position to do so. In this way information gaps can be filled and validated by the crowd in the same way as other data sources. If information is present, users can be asked to validate information by voting on its accuracy. In this manner, every user can add value to the crowd-sourcing system by contributing in one way or another.” (¶ 98) | For further context/examples of aspects that would reasonably read on the “question bank” limitation as currently recited, see also ¶¶ 139-148.], which comprises a predetermined-truth bank [e.g. a bank/group of data validated as being accurate (¶ 116)], a predetermined-false bank [e.g. a bank/group of data validated as being inaccurate (¶ 74)], and a to-determine bank [e.g. a bank/group , for respectively storing questions with predetermined-true descriptions [e.g. queries/items/instances with “predetermined-true” descriptions/metadata/attributes (¶¶ 116 & 126)], questions with predetermined-false descriptions [e.g. queries/items/instances with “predetermined-false” descriptions/metadata/attributes (¶¶ 74, 126, & 132)], and questions with to-determine descriptions [e.g. queries/items/instances with “to-determine” descriptions/metadata/attributes (¶¶ 136, 143-145, 153, 157, & 272)].

As to dependent claim 7, McAllister further shows:
wherein the user interface provides a test with questions from the predetermined-truth bank, the predetermined-false bank, and the to-determine bank, to the identified users for answering the test to earn a credit in an in-system currency [“{…} users are encouraged to contribute by means of gaming mechanics. Users are incented to contribute or update data via Contribution Service 240 or validate data items or attributes via Validation Service 250 by attributing points to users who perform such actions. For example, users as contributors may earn status or points as they contribute accurate information as judged by votes from Crowd Sourcing Platform 290. Users are ranked based on these points, which are based in part on upvotes or downvotes a user receives in relation to his or her contributed content or data. Points may be received by users for a variety of events or acts. For example, points may be awarded for:

2. Receiving votes (upvotes or downvotes) for contributed attributes
3. Having a contributed attribute appear in search results or on a map.
4. Views or other use of contributed attribute or data item.
5. Validating attributes.
Points may also be removed if an attribute which a user upvoted is later deemed to be incorrect.” (¶ 167) 
“{…} Since points are also given for validating data, and removed for validating inaccurate data, users who consistently validate correct data may also be more influential.” (¶ 175) 
“{…} users of Crowd Sourcing Platform 290 which validate reviews or comments may be rewarded by gamification mechanics with rewards {…}” (¶ 276) | ¶¶ 63, 133, 138, 148, 167-169, & 282-288.].

As to dependent claim 8, McAllister further shows:
wherein the identified users spend a portion of the credit for providing the objection, or 4 voting to determine the object to be accepted or denied [See, for example, the paragraphs cited directly above, and how the identified users may spend (e.g. be charged/have removed) a portion of the credit for providing the objection, or voting to determine the object to be accepted or denied (e.g. ¶¶ 138, 167, 175, & 288)].


wherein the public object rechecking system collects the questions with to-determine descriptions, by extracting logical descriptions from the objects, a plurality of supports, or 5 the objections [“{…} each of the one or more attributes is associated with metadata comprising a data source, a location of collection and a time of collection, and the server is configured to determine the rank or score of reliability for each of the one or more attributes based on one or more of the data source, the location of collection and the time of collection.” (¶ 32)
“{…} the server is configured to determine a rank or score of reliability for each of the plurality of data items based on the rank or score of reliability for each of the plurality of attributes for the respective data item.” (¶ 38)
“The Server Module 210 may implement processes which can be used to determine which data items 500 or attributes 510 pertaining to a data item are the most accurate at that time. The processes validate and rank the plurality of attribute instances 520 and data items 500 against the plurality of other data items and attribute instances and return only the most accurate up-to-date results for a consumer query. Processes implemented by Server Module 210 may comprise several components which make up implementations or partial implementations of the Validation Service 250, Expiry Service 260, Source Ranking System 270 and Ranking Service 230. Variables to these server processes can include, but are not limited to, user or data source metadata (such as location, local time, etc.), attribute or data item upvotes and downvotes, time-elapsed since an action or event, any pertinent data or attribute interrelationships and data relationships to data source or data item metadata, and so on. Variables can be weighed by a variety of factors such as data source or user ranking, proximity to a location, time-elapsed since an upvote or downvote and so on.” (¶ 138)], 
wherein the logical descriptions are included in the test for collecting corresponding answers from the identified users, and when the true or false of the logical descriptions are determined according to the collected answers, the logical descriptions are classified into the predetermined-truth bank or the predetermined-false bank [“Embodiments described herein can enable the community to manage the dynamic nature of such information by validating, in real-time or substantially in real-time, the reliability of the gathered information. Consequently, users, who may not have access to this information first-hand, are able to access reliable information on the data item they wish to query. If information is unavailable, users can be queried to add this information at an incentive if they are in a position to do so. In this way information gaps can be filled and validated by the crowd in the same way as other data sources. If information is present, users can be asked to validate information by voting on its accuracy. In this manner, every user can add value to the crowd-sourcing system by contributing in one way or another.” (¶ 98)
“According to the equation above, if the sum of the downvotes, taking into account the individual vote values and weights, overcomes the sum of the upvotes, then a negative Attribute Trust Score 540 may be assigned to the attribute instance 520. Similarly if the sum of the upvotes overcomes the sum of the downvotes, the attribute instance 520 may receive a positive Attribute Trust Score 540.
In an aspect of embodiments described herein, the data items, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be removed or expired from the Data Item Data Store 220. In this way collected data which has been deemed sufficiently inaccurate by the crowd can be prevented from ever being displayed or ranked again even if their expiry time has not yet elapsed. In embodiments described herein, the threshold score may be a static value, or a dynamic value which depends on the vote history relating to a particular attribute category. In either case, the threshold may be adjusted by the system administrator at any time. In an aspect of embodiments described herein, this threshold can be applied to cases where only a single attribute instance or group of instances has been collected for a particular attribute category pertaining to a data item. Applying a threshold in this case would prevent attribute instances which have the highest Total Vote Score by default from being displayed if they fall below this threshold. In an aspect of embodiments described herein, the data items, attributes or groups of attributes may instead be removed based on a threshold Attribute Trust Score. In another aspect of embodiments described herein, the threshold for display may be defined as simply a total number of downvotes an attribute has received. For example, if the threshold is set at four downvotes, an attribute instance or group of instances has received four or greater downvotes may be removed by the Expiry Service 260 and not displayed to consumers.
attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be disabled for display, or disabled for ranking or scoring, in the Data Item Data Store 220. However, the expired or disabled attribute instances 520 or groups of instances 520 may be used to perform heuristic analysis or to inform historical data such as historical confident values. Attributes and attribute values (instances of attributes) may be removed from ranking or displaying features, but not from the data store. The system may still use past expired values to inform historical confidence values, and so on.” (¶¶ 143-145)].

As to dependent claim 10, McAllister further shows:
a duration period, which starts from the user interface presenting the object, till the object determined to be accepted or denied [McAllister is replete with examples describing a duration period, which starts from the user interface presenting the object, till the object determined to be accepted or denied. See, for example:
“{ …} certain attributes may be set to be valid for a specific duration depending on context. Once an instance 520 of an attribute has been entered by a contributor and set as the attribute value, an expiry threshold in the form of a default timer can begin keeping time, taking into consideration the context of the attribute. If upvotes continue to be contributed by trusted users right up to the end of the default timer, it can be safely assumed that the default expiry threshold for that context was not long enough and it can be extended. Conversely, if downvotes occur before the default expiry threshold is reached for that context, the expiry threshold is deemed too long and can be shortened for that context. This is demonstrated in FIG. 2, where it is seen that the expiry of an attribute may be adjusted per context (in this case country) by the rate of downvotes supplied by trusted users.” (¶ 152). 
For even further context/examples, see also ¶¶ 27-32, 46-48, 101-104, 117-119, 130, 137, 149-154, & 174. Note also how the “duration period” as currently recited merely describes the natural passage of time, and is not itself further narrowed by system functionality as currently recited.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Weyl; E Glen et al.
US 20160267740 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Myslinski; Lucas J.
US 20130151240 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20150058097 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Lohe; Timothy et al.
US 20170046689 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Shum; Kanger
US 20180247250 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
CHUNG; Yee Ham
US 20200151828 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20210174625 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Rose; Robert et al.
US 20080313026 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
DeLeon; Solomon et al.
US 20190304229 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20150039404 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Rubchinsky; Konstantin
US 20190164369 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Kim, Seong-Gon
US 20030046098 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
VAN DUSEN; DENNIS A. et al.
US 20140075004 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20170142044 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Myslinski; Lucas J.
US 20130158984 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Myslinski; Lucas J.
US 20130198196 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20170139920 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Theo; Milton
US 20140164074 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Hager; Robert M.
US 20150332423 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Shidfar; Farid
US 20140310046 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20140052485 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Dange; Amod Ashok
US 20160343087 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Rubchinsky; Konstantin A.
US 20140006415 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 20140249895 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
YANG; BILLSON et al.
US 20130110660 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Morgia; Michael A. et al.
US 20150310687 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
Heppe; Stephen B. et al.
US 20170195125 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

US 8768782 B1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
West; Brenden et al.
US 6175833 B1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
LALANI K
US 10515418 B1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”

WO 2019236751 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
ORIGINALE DI CRISCIO ALESSANDRO et al.
US 20150246281 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”
MORRIS RICHARD et al.
WO 0131589 A1
“A public object rechecking system, comprising: a user identification unit, identifying a plurality of users for entering the system; an object collector, located on a server for collecting at least one object; a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections; and a bulletin, configured to announce the object determined to be accepted.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173


/TADESSE HAILU/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §§ 2117 and 2173.05(h).
        2 See MPEP §§ 2117 and 2173.05(h) for further context/explanations into how the use of the word “or” here renders the two phrases preceded by the word “that” to be interchangeable for purposes of meeting the requirements of the claim.
        3 Another instance wherein the use of the word “or” broadens the scope so that only one of the alternatives is required for purposes of prior art analysis. See MPEP §§ 2117 and 2173.05(h). 
        4 Another instance wherein the use of the word “or” broadens the scope so that only one of the alternatives is required for purposes of prior art analysis. See MPEP §§ 2117 and 2173.05(h). 
        5 Another instance wherein the use of the word “or” broadens the scope so that only one of the alternatives is required for purposes of prior art analysis. See MPEP §§ 2117 and 2173.05(h).